Citation Nr: 0733826	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected prostate cancer, status post 
radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1970 in the U.S. Marine Corps, and from March 1971 to July 
1988 in the U.S. Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
prostate cancer and assigned a 40 percent disability rating, 
effective October 1, 2004.  

In June 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected prostate cancer, status 
post radical retropubic prostatectomy is manifested by 
urinary frequency, hesitation, and leakage.  There is 
reasonable doubt as to whether the veteran's urinary leakage 
requires the wearing of absorbent materials which must be 
changed more than four times a day.  

CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the Board 
concludes that the schedular criteria for an initial 60 
percent rating for service-connected prostate cancer, status 
post radical retropubic prostatectomy have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.115a, b, Diagnostic Code 7527 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. Cir. 2007).  

In October 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The October 2004 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing he had been diagnosed with a prostate 
condition as well as records showing a relationship between 
his claimed disability and service, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also advised that he should submit evidence 
showing he served in the Republic of Vietnam in order to 
establish entitlement to presumptive service connection for 
prostate cancer as secondary to herbicide exposure.  The 
veteran was specifically asked to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  

It must also be noted that the claim for increased rating on 
appeal is a downstream issue from the veteran's claims for 
entitlement to service connection.  The veteran filed a claim 
for entitlement to service connection for a prostate 
condition in October 2004.  See 38 C.F.R. §§ 3.1, 3.155 
(2007).  The RO issued a VCAA letter in October 2004 
informing the veteran of what the evidence must show to 
substantiate a claim for service connection.  The RO granted 
service connection and assigned a rating for prostate cancer 
with urinary frequency as secondary to herbicide exposure in 
June 2005, and the veteran has appealed the initial rating 
assigned by the RO.  This is considered a "downstream" 
issue, as the veteran has raised a new issue (increased 
rating), following the grant of the benefits sought (service 
connection).

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and he raises a new 
issue following the issuance of the rating decision, here, a 
claim for a increased rating, the provisions of 38 U.S.C.A. 
§ 5104(b) and § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id.  The RO 
issued a statement of the case in June 2006, wherein it 
provided the veteran with the necessary criteria to obtain a 
higher rating for post-operative residuals of a prostate 
gland injury.  Thus, the veteran was informed that the 
evidence needed to substantiate an evaluation in excess of 40 
percent for prostate cancer status post prostatectomy.  
Therefore, VA has met its duty to notify the veteran in 
connection with his claim for an increased rating. 
 Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500-01 
(2006) (Court found that VA had fulfilled its duty to notify 
when RO, following the submission of notice of disagreement 
regarding effective date assigned for service connection 
claim, issued a statement of the case that addressed what was 
necessary to achieve an earlier effective date for the 
service-connected disability).

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
June 2006 SOC provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for prostate cancer with 
urinary frequency, as secondary to herbicide exposure, was 
established in June 2005, and the RO assigned a 40 percent 
disability rating pursuant to 38 C.F.R. § 4.115(b), 
Diagnostic Code (DC) 7527, effective October 1, 2004.  In 
assigning the 40 percent rating, the RO considered a June 
2005 VA examination report which showed the veteran 
complained of having to use the bathroom five to seven times 
a night but reported he did not have any leakage.  

The veteran has asserted that a disability rating in excess 
of 40 percent is warranted.  As noted, the veteran's service-
connected residual prostate cancer disability has been 
evaluated under the provisions of DC 7527 of the Rating 
Schedule.  Diagnostic Code 7527 provides that prostate gland 
injuries will be rated as voiding dysfunction or urinary 
tract infection, whichever is dominant.  The Board notes that 
the rating criteria for a urinary tract infection does not 
assist the veteran in obtaining a higher disability rating as 
the highest disability rating available under that criteria 
is 30 percent.  Therefore, the Board will evaluate the 
veteran's service-connected residual prostate cancer 
disability under the criteria provided for voiding 
dysfunction and any other applicable DCs.  

The criteria for voiding dysfunction provides that a 40 
percent rating is warranted for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence that requires the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent rating is warranted where the disability requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day.  

Review of the evidence shows the veteran was diagnosed with 
prostate cancer in approximately June 2001 and subsequently 
underwent a radical retropubic prostatectomy in August 2001.  
The evidence shows the veteran has remained cancer-free since 
that time and maintains a low prostate-specific antigen (PSA) 
level.  See private medical records dated May to October 
2001, July 2002 to September 2004, and September 2006 to 
April 2007.  

The evidence also shows the veteran's service-connected 
prostate disability is manifested primarily by difficulty 
urinating.  See June 2005 VA examination report; see also 
April 2005 VA outpatient treatment record.  The Board does 
note the veteran has reported difficulty sustaining an 
erection due to his service-connected prostate disability.  
However, in a rating decision dated October 2005, the RO 
established entitlement to service connection for erectile 
dysfunction as secondary to the service-connected residual 
prostate cancer disability and assigned a separate 
noncompensable (zero percent) rating under DC 7527.  The 
veteran was notified of the RO's determination in November 
2005 but he has not initiated an appeal.  Therefore, the 
issue of erectile dysfunction as secondary to service-
connected residual prostate cancer disability is not 
currently before the Board and will not be discussed herein.

At the June 2005 VA examination, the veteran denied 
experiencing any lethargy, weakness, anorexia, or weight 
fluctuation.  He did report, however, that he has to sit down 
to urinate and let it dribble out as he has no forceful 
pressure.  The veteran reported that he uses the bathroom 
about five to seven times a night but the VA examiner noted 
the veteran did not have any leakage.  The veteran denied any 
pain or burning with urination and stated that he does not 
have any frequent urinary tract infections, renal colic, or 
acute nephritis.  He also denied having any dilations, 
drainage procedures, or cystoscopies.  Objective examination 
was grossly normal, except for numbness in the veteran's left 
groin that is not associated with his service-connected 
residual prostate cancer disability.  The final diagnosis was 
prostate cancer, status post radical prostatectomy with 
symptoms of urinary frequency and hesitancy and no recurrence 
of cancer.  

Since the June 2005 VA examination, the veteran has 
consistently reported that, in addition to his continued 
urinary frequency and hesitancy, he also experiences urinary 
leakage.  See December 2005 notice of disagreement and July 
2006 VA Form 9.  In support of his claim, the veteran 
submitted a lay statement from his wife dated March 2006 
which states that the veteran wakes up five to six times a 
night to urinate and wears pads for incontinence.  At the 
June 2007 Travel Board hearing, the veteran testified that he 
has continuous leakage which requires that he wear absorbent 
materials.  He testified that he wears diapers at night and 
an absorbent pad during the day, which he changes on average 
four to five times a day but as often as eight times a day.  
He also testified that during a bad week, he has accidents up 
to six times a day and has to change his underwear twice a 
night.  The veteran testified that he was given medication to 
regulate his urinary leakage but he stopped using it because 
it caused him to use the bathroom more.  

Based on the foregoing, the Board concludes that the 
veteran's service-connected residual prostate cancer 
disability more nearly approximates the disability 
contemplated by the 60 percent rating under the criteria for 
voiding dysfunction.  In evaluating the ultimate merit of the 
veteran's claim, the Board considers the veteran's testimony 
to be competent lay evidence as to the nature and severity of 
the symptoms he experiences due to his service-connected 
residual prostate cancer disability.  See 38 C.F.R. 
§ 3.159(a)(2).  As noted, the veteran testified that he 
experiences urinary frequency and hesitancy due to his 
service-connected disability, but he also testified that he 
has continuous leakage which requires that he change his 
absorbent pads at least four to five times a day, sometimes 
more.  Although the June 2005 VA examiner did not note the 
veteran's urinary leakage in the examination report, the 
Board considers the veteran's testimony to be credible as it 
is supported by the other evidence of record, including the 
March 2006 lay statement from his wife and an April 2007 
private outpatient treatment record which reflects the 
veteran reported having continuous urinary incontinence.  The 
Board notes that other treatment records show reference to 
some incontinence, but to a lesser degree.  

As such, the veteran's sworn oral testimony, taken in 
conjunction with the other evidence of record, including his 
wife's statement and private medical report, raises a 
reasonable doubt as to whether his service-connected prostate 
disability is manifested by urinary leakage which requires 
that he change his absorbent materials more than four times a 
day.  As such doubt is resolved in favor of the veteran, the 
Board finds the veteran's service-connected disability 
warrants a 60 percent disability evaluation under DC 7527 and 
the rating criteria for voiding dysfunction.  

The Board has considered the veteran's service-connected 
prostate disability under all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
context, the Board notes the only other rating criteria for 
the genitourinary system that would assist the veteran in 
obtaining a higher disability rating is the criteria for 
renal dysfunction.  See 38 C.F.R. § 4.115(a).  However, the 
evidence does not show, nor does the veteran allege, that his 
service-connected prostate disability has created kidney 
malfunction manifested by persistent edema and albuminuria or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  See June 
2005 VA examination report.  Therefore, the rating criteria 
for renal dysfunction are not for application in this case.  
The Board has also carefully considered the other available 
diagnostic codes and medical evidence of record; however, the 
Board finds there are no other DCs that provide a basis to 
assign an evaluation higher than the 60 percent rating 
assigned herein.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected residual prostate 
cancer disability, as the Court indicated can be done in this 
type of case.  However, upon reviewing the longitudinal 
record in this case, we find that, at no time since the 
effective date of the grant of service connection, in October 
2004, has his service-connected residual prostate cancer 
disability been more or less disabling than as currently 
rated under this decision, when reasonable doubt is applied.

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran is entitled to an initial 60 
percent rating, but no higher, for service-connected prostate 
cancer, status post radical retropubic prostatectomy, under 
DC 7527 and the rating criteria for voiding dysfunction.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to an initial 60 percent rating for service-
connected prostate cancer, status post radical retropubic 
prostatectomy is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


